DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

          1. A system, comprising: one or more sensor devices configured to generate sensor data; a memory; and one or more processors, wherein at least one of the one or more processors is programmed to: determine a first route to a first predetermined destination; autonomously navigate a vehicle along the first route towards the first predetermined destination; receive the sensor data from at least one of the one or more sensor devices; wherein, in response to detection of an event based at least in part from the sensor data received from at least one of the one or more sensor devices, the at least one of the one or more processors are further programmed to: determine a current geographical location of the vehicle (if it is same as the current vehicle location); determine a first distance x from the current geographical location of the vehicle; request mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identify a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.

         2. The system of claim 1, wherein the event includes a health condition, and wherein the first set of (the ?) one or more geographical artifacts includes one or more healthcare facilities.

          4. The system of claim 3, wherein each of the first set of routes includes one or more navigable pathways, and wherein the at least one of the one or more processors is programmed to determine the (a ?) shortest temporal route from the current geographical location of the vehicle to the geographical location of at least one of the one or more geographical artifacts.

          5. The system of claim 2, wherein the at least one of the one or more processors is programmed to select a first healthcare facility from the first set of (the ?) one or more geographical artifacts based at least in part upon a comparison of predetermined conditions associated with the event to a list of healthcare facility characteristics.

          6. The system of claim 3, wherein the at least one of the one or more processors is programmed to automatically determine if the geographical location for the at least one of the one or more geographical artifacts resides at a distance from the current vehicle location that is greater than a predetermined maximum safety distance.

         7. The system of claim 5, in response to failing to select a (the ?) first healthcare facility, the at least one of the one or more processors is programmed to: automatically determine a second distance y from the current geographical location of the vehicle that is greater than the first distance x; and request mapping information that includes a second geographical area that measures the second distance y from the current vehicle location; and identify a second set of one or more geographical artifacts within the second geographical area that includes a geographical location of one or more healthcare facilities.

         8. The system of claim 1, wherein the at least one of the one or more processors is programmed to continuously receive (the ?) sensor data at a predetermined temporal interval.

          9. The system of claim 1, wherein the at least one of the one or more processors is programmed to: set the geographical location of one of the one or more geographical artifacts identified in the first set of (the ?) one or more geographical artifacts as the (a ?) second destination; and autonomously navigate the vehicle to the second destination.

          12. A processor implemented method comprising: providing one or more sensor devices, a memory, and one or more processors; determining a first route to a first predetermined destination; autonomously navigating a vehicle along the first route towards the first predetermined destination; receiving the (a ?) sensor data from at least one of the one or more sensor devices; wherein, in response to detection of an event based at least in part from the sensor data received from at least one of the one or more sensor devices: determining a current geographical location of the vehicle (if it is same as the current vehicle location); determining a first distance x from the current geographical location of the vehicle; requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identifying a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.

          13. The processor implemented method of claim 12, further comprising: determining a first set of routes from the current geographical location of the vehicle to the geographical location of at least one of the one or more geographical artifacts, wherein each of the first set of routes includes one or more navigable pathways; and determining the (a ?) shortest temporal route from the current geographical location of the vehicle to the geographical location of at least one of the one or more geographical artifacts.

         14. The processor implemented method of claim 12, further comprising: automatically determining if the geographical location for the (a ?) at least one of the one or more geographical artifacts resides at a distance from the current vehicle location that is greater than a predetermined maximum safety distance.

         15. The processor implemented method of claim 12, wherein the event includes a health condition, and wherein the first set of one or more geographical artifacts includes one or more healthcare facilities, the processor implemented method further comprising: selecting a first healthcare facility from the first set of one or more geographical artifacts based at least in part upon a comparison of predetermined conditions associated with the event to a list of healthcare facility characteristics; automatically determining a second distance y from the current geographical location of the vehicle that is greater than the first distance x; and requesting mapping information that includes a second geographical area that measures the second distance y from the current vehicle location; and identifying a second set of one or more geographical artifacts within the second geographical area that includes a geographical location of one or more healthcare facilities.

         16. The processor implemented method of claim 12, further comprising: setting the geographical location of one of the one or more geographical artifacts identified in the first set of (the ?) one or more geographical artifacts as the second destination; and autonomously navigating the vehicle to the second destination.

          17. The processor implemented method of claim 12, wherein the sensor data is indicative of at least one of a vehicle occupant's one or more vital signs, wherein at least one of the one or more sensor devices includes an interface configured to transmit the sensor data to the at least one of the one or more processors, the processor implemented method further comprising: calibrating the one or more sensor devices with respect to the at least one of the vehicle occupant's to obtain a normal range for the one or more vital signs; and initiating a monitoring mode wherein the sensor data is received by the at least one of the one or more processors from the one or more sensor devices; and processing the received sensor data to determine in real time if one or more events is detected.

          18. A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by at least one of one or more processors to perform a method comprising: receiving data from at least one of one or more sensor devices; determining a first route to a first predetermined destination; autonomously navigating a vehicle along the first route towards the first predetermined destination; receiving the (a ?) sensor data from at least one of the one or more sensor devices; detecting an event based at least in part from the sensor data received from at least one of the one or more sensor devices; determining a current geographical location of the vehicle (if it is same as the current vehicle location); determining a first distance x from the current geographical location of the vehicle; requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identifying a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.

         19. A (the ?) computer program product of claim 18, wherein the event includes a health condition, and wherein the first set of one or more geographical artifacts includes one or more healthcare facilities, the method further comprising: selecting a first healthcare facility from the first set of one or more geographical artifacts based at least in part upon a comparison of predetermined conditions associated with the event to a list of healthcare facility characteristics; automatically determining a second distance y from the current geographical location of the vehicle that is greater than the first distance x; and requesting mapping information that includes a second geographical area that measures the second distance y from the current vehicle location; and identifying a second set of one or more geographical artifacts within the second geographical area that includes a geographical location of one or more healthcare facilities.

         20. A (the ?) computer program product of claim 18, wherein the sensor data is indicative of at least one of a vehicle occupant's one or more vital signs, wherein at least one of the one or more sensor devices includes an interface configured to transmit the sensor data to the at least one of the one or more processors, the method further comprising: calibrating the one or more sensor devices with respect to the at least one of the vehicle occupant's to obtain a normal range for the one or more vital signs; and initiating a monitoring mode wherein the sensor data is received by the at least one of the one or more processors from the one or more sensor devices; and processing the received sensor data to determine in real time if one or more events is detected.
          Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 12, and 18 are directed toward a “A system comprising…, A processor implemented method comprising…, A computer program product…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 12, 18 recite the abstract idea “…determine a first route to a first predetermined destination; autonomously navigate a vehicle along the first route towards the first predetermined destination; receive the sensor data from at least one of the one or more sensor devices; wherein, in response to detection of an event based at least in part from the sensor data received from at least one of the one or more sensor devices, the at least one of the one or more processors are further programmed to: determine a current geographical location of the vehicle; determine a first distance x from the current geographical location of the vehicle; request mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identify a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents, locations of health facility that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, locations of health facility, and based on current information of the vehicle (i.e. a passenger observes a sickly/unhealthy occupant in the vehicle, to aid the sickly/unhealthy occupant, and driving the sickly occupant to the health facility, the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 1, 12, and 18 also recite the abstract idea “…in response to detection of an event…determine a current geographical location of the vehicle; determine a first distance x from the current geographical location of the vehicle…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents, locations of health facility, and carry out steps to aid drivers to have access to the health facilities that they have stored in their memory.
Applicant’s independent claims 1, 12, and 18 also recite the abstract idea “…determine a first route…receive the sensor data…determine a current geographical location… request mapping information…identify a first set…” which comprises “Mental Processes”.  For example, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a passenger observes a sickly/unhealthy occupant in the vehicle, to aid the sickly/unhealthy occupant, and driving the sickly occupant to the health facility, the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 12, and 18 recite an additional limitation including “…one or more sensor devices…a memory; and one or more processors…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 12, and 18 recite further additional limitations including: “one or more sensor devices…a memory; and one or more processors”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 12, and 18 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 1, 12, and 18  do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 12, and 18 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 2-11 are dependent of claim 1 which is a system claim (Therefore, it can be seen that it falls within one of the four statutory categories of invention). claims 13-17, and 19-20 are dependent of claims 12, 18 which are method, product claims, A processor implemented method…, A computer program product..(Therefore, it can be seen that it falls within one of the four statutory categories of invention (Step 1: yes)).
          Step 2A Prong One: claims 2-11, 13-17, and 19-20 recite the limitation of  “the event includes a health condition…, the at least one of the one or more processors is programmed to determine…, one or more processors is programmed to determine the shortest temporal route…, one of the one or more processors is programmed to select…, one or more processors is programmed to automatically determine…, identify a second set…, the one or more sensor devices includes a wearable sensor device…, at least one of the one or more sensor devices includes an interface configured to transmit…, initiate a monitoring mode…, and setting the geographical location…, calibrating the one or more sensor devices…” steps; in (claims 2-11, 13-17, and 19-20). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “determine…, receive…, select…, identify…, transmit…, initiate…, and setting…, calibrating…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2-11, 13-17, and 19-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,495,474 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 12, and 18 of the instant application and claims 1, 11, and 16 of the US Patent No. 10,495,474 B2 (Please see the Table below):

Claims of US Pat. No. 10,495,474 B2 (hereinafter ‘474)
Claims of pending Application 17/321,880
Reasoning
1. A system to route an autonomous driving vehicle, comprising: an on-board computer comprising; one or more processors programmed to autonomously navigate a vehicle along a current route to a predetermined first destination; one or more sensor devices communicatively coupled to the on-board computer; wherein at least one of the one or more processors is programmed to; determine a current vehicle location that represents a current geographical location of the vehicle; automatically re-route the vehicle from the current vehicle location to a qualifying healthcare facility in response to a detection of an event utilizing data received by the one or more sensor devices; wherein the at least one of the one or more processors, in response to the detection of an event, is programmed to generate mapping information for a first geographical area (n=1) that represents a geographical area that measures a first predetermined distance from the current vehicle location; identify, utilizing the mapping information, a first set of healthcare facilities that represents one or more healthcare facilities that have geographical locations within the first geographical area; wherein the at least one of the one or more processors, in response to the identification of the first set of healthcare facilities, is programmed to; retrieve a predetermined healthcare condition set that represents one or more weighted qualifying healthcare conditions that are associated with the event and apply the healthcare condition set to each identified healthcare facility included in the first set of healthcare facilities to determine the qualifying healthcare facility; and automatically re-route the vehicle to the qualifying healthcare facility; a data storage device communicatively coupled to the one or more processors for retrievably storing data; and an in-memory processing system that includes the at least one of the one or more processors to perform in-memory processing of data received from one or more devices included in the system.
11. A processor implemented method for routing an autonomous driving vehicle comprising: autonomously navigating a passenger vehicle along a current route that ends at a predetermined first destination using routing information generated by at least on processor of one or more processors; determining a current vehicle location that represents the current geographical location of the vehicle; detecting an event using data received from one or more sensor devices communicatively coupled to the at least one processor of one or more processors; and in response to detecting the event, generating mapping information utilizing information retrieved from a storage device for a first geographical area (n=1) that represents a geographical area that measures a first predetermined distance from the current vehicle location; utilizing the mapping information to identify a first set of healthcare facilities that represents one or more healthcare facilities that have geographical locations within the first geographical area; in response to the identification of the first set of healthcare facilities, retrieving a predetermined healthcare condition set (p) that represents one or more weighted qualifying healthcare conditions that are associated with the event; applying the healthcare condition set to each identified healthcare facility included in the first set of healthcare facilities to determine a qualifying healthcare facility; performing in-memory processing using an in-memory processing system that includes the at least one processor of one or more processors to process data received from one or more devices communicatively coupled to the at least one processor of one or more processors to assist in the generation of routing information; and automatically re-routing the vehicle from the current vehicle location to a second destination that is the geographical location of the qualifying healthcare facility using routing information generated by the in-memory processing system.
16. A computer program product for routing an autonomous driving vehicle, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by at least one of one or more processors to perform a method comprising: autonomously navigating a passenger vehicle along a current route that ends at a predetermined first destination using routing information; determining a current vehicle location that represents the current geographical location of the vehicle; detecting an event in real time using data received from one or more sensor devices; and in response to detecting the event, generating mapping information utilizing information retrieved from a storage device for a first geographical area (n=1) that represents a geographical area that measures a first predetermined distance from the current vehicle location; utilizing the mapping information to identify a first set of healthcare facilities that represents one or more healthcare facilities that have geographical locations within the first geographical area; in response to the identification of the first set of healthcare facilities, retrieving a predetermined healthcare condition set (p) that represents one or more weighted qualifying healthcare conditions that are associated with the event; applying the healthcare condition set to each identified healthcare facility included in the first set of healthcare facilities to determine a qualifying healthcare facility; performing in-memory processing using an in-memory processing system to process data received from one or more devices to assist in the generation of routing information; and automatically re-routing the vehicle from the current vehicle location to a second destination that is the geographical location of the qualifying healthcare facility using routing information generated by the in-memory processing system.

17. The computer program product of claim 16, wherein the method further comprises: in response to the identification of the first set of healthcare facilities, applying the healthcare condition set (p) to each identified healthcare facility included in the first set of healthcare facilities to determine a qualifying healthcare facility set that includes one or more qualifying healthcare facilities that meet all of the qualifying healthcare conditions; generating, by the in-memory processing system, a first qualifying healthcare route set that represents a set of one or more healthcare qualifying routes that the vehicle can navigate from the current vehicle location to each of the geographical locations of the healthcare facilities included in the set of qualifying healthcare facilities, wherein each healthcare qualifying route includes one or more navigable pathways between the current vehicle location and the corresponding qualifying healthcare facility; analyzing available navigable pathway information that represents information concerning the one or more navigable pathways included in each healthcare qualifying route included in the qualifying healthcare route set; generating, by the in-memory processing system utilizing at least a portion of the navigable pathway information, a healthcare qualifying route time for each healthcare qualifying route that represents a time that it will take the vehicle from the current vehicle location to navigate the healthcare qualifying route to reach the corresponding qualifying healthcare facility; determining, from the one or more healthcare qualifying route times, a shortest time; automatically setting the healthcare qualifying route associated with the shortest time as the current route; automatically setting the geographical location of the healthcare facility associated with the shortest time as the second destination; and navigating the vehicle to reach the second destination.

18. The computer program product of claim 17, wherein the method further comprises: in response to not identifying the first set of healthcare facilities in the first geographical area (n=1) that represents the geographical area that measures a first distance from the current vehicle location, generating mapping information for a second geographical area that represents a second geographical area (n=2) that measures a second distance from the current vehicle location that is greater than the first geographical area by a predetermined distance from the current vehicle location; and identifying the first set of healthcare facilities that represents one or more healthcare facilities that have geographical locations within the second geographical area.

19. The computer program product of claim 17, wherein the method further comprises: in response to identifying the first set of healthcare facilities in the first geographical area (n=1) and not identifying the qualifying healthcare set, determining if the geographical location for one or more of the healthcare facilities included in the first set of healthcare facilities resides at a distance from the current vehicle location that is greater than a predetermined maximum safety distance; in response to determining that the geographical location for one or more of the healthcare facilities included in the first set of healthcare facilities resides at distances from the current vehicle location that are greater than the predetermined maximum safety distance, removing the one or more healthcare facilities that reside at distances greater than the predetermined maximum safety distance from the first set of healthcare facilities to identify a pre-qualifying set of healthcare facilities that include one or more pre-qualifying healthcare facilities; and determining, from the pre-qualifying set of healthcare facilities, the qualifying healthcare facility set that includes one or more qualifying healthcare facilities by performing a series of one or more successive application steps, the application steps including; applying the weighted qualifying healthcare conditions included in the healthcare conditions set (p) to each identified pre-qualifying healthcare facility included in the pre-qualifying set of healthcare facilities; in response to not identifying at least one pre-qualifying healthcare facility that meets all of the weighted qualifying healthcare conditions, removing one weighted qualifying healthcare condition from the healthcare condition set (p) to create healthcare condition set (p−x, x is a number from 1 to p) and applying the remaining weighted qualifying healthcare conditions included in the healthcare conditions set (p−x) to each identified pre-qualifying healthcare facility included in the pre-qualifying set of healthcare facilities in each successive step in the series of successive steps to determine the one or more pre-qualifying healthcare facilities that meet all of the remaining healthcare conditions; and in response to any one or more of the pre-qualifying healthcare facilities meeting all of the weighted qualifying healthcare conditions in the healthcare conditions set (p−x) at any successive application step, setting the one or more pre-qualifying healthcare facilities that meet all of the weighted qualifying healthcare conditions in the healthcare conditions set (p−x) as the qualifying healthcare facility set.

20. The computer program product of claim 16, wherein the method further comprises: initiating a monitoring mode wherein health data concerning a person's one or more vital signs is received from at least one of the one or more sensor devices; calibrating the at least one of the one or more sensor devices with respect to the person's vital signs to obtain a normal range for the person for one or more of that person's vital signs; processing, by the in-memory system, the received health data in real time; and determining if one or more events is detected based upon received health data, wherein processing includes; analyzing the health data to determine measurements of the one or more vital signs; and comparing the current measurement of the one or more vital signs to the predetermined normal range for the person, wherein the at least one of one or more sensor devices is configured to monitor the person's health and generate health data, and transmit the generated health data to the at least one processor.
1. A system, comprising: one or more sensor devices configured to generate sensor data; a memory; and one or more processors, wherein at least one of the one or more processors is programmed to: determine a first route to a first predetermined destination; autonomously navigate a vehicle along the first route towards the first predetermined destination; receive the sensor data from at least one of the one or more sensor devices; wherein, in response to detection of an event based at least in part from the sensor data received from at least one of the one or more sensor devices, the at least one of the one or more processors are further programmed to: determine a current geographical location of the vehicle; determine a first distance x from the current geographical location of the vehicle; request mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identify a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.
12. A processor implemented method comprising: providing one or more sensor devices, a memory, and one or more processors; determining a first route to a first predetermined destination; autonomously navigating a vehicle along the first route towards the first predetermined destination; receiving the sensor data from at least one of the one or more sensor devices; wherein, in response to detection of an event based at least in part from the sensor data received from at least one of the one or more sensor devices: determining a current geographical location of the vehicle; determining a first distance x from the current geographical location of the vehicle; requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identifying a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.
18. A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by at least one of one or more processors to perform a method comprising: receiving data from at least one of one or more sensor devices; determining a first route to a first predetermined destination; autonomously navigating a vehicle along the first route towards the first predetermined destination; receiving the sensor data from at least one of the one or more sensor devices; detecting an event based at least in part from the sensor data received from at least one of the one or more sensor devices; determining a current geographical location of the vehicle; determining a first distance x from the current geographical location of the vehicle; requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identifying a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.

19. A computer program product of claim 18, wherein the event includes a health condition, and wherein the first set of one or more geographical artifacts includes one or more healthcare facilities, the method further comprising: selecting a first healthcare facility from the first set of one or more geographical artifacts based at least in part upon a comparison of predetermined conditions associated with the event to a list of healthcare facility characteristics; automatically determining a second distance y from the current geographical location of the vehicle that is greater than the first distance x; and requesting mapping information that includes a second geographical area that measures the second distance y from the current vehicle location; and identifying a second set of one or more geographical artifacts within the second geographical area that includes a geographical location of one or more healthcare facilities.

20. A computer program product of claim 18, wherein the sensor data is indicative of at least one of a vehicle occupant's one or more vital signs, wherein at least one of the one or more sensor devices includes an interface configured to transmit the sensor data to the at least one of the one or more processors, the method further comprising: calibrating the one or more sensor devices with respect to the at least one of the vehicle occupant's to obtain a normal range for the one or more vital signs; and initiating a monitoring mode wherein the sensor data is received by the at least one of the one or more processors from the one or more sensor devices; and processing the received sensor data to determine in real time if one or more events is detected.
Claims of ‘474 only differ from the instant application, in that the claims of ‘474  specify “an on-board computer, one or more sensor devices communicatively coupled to the on-board computer, to generate mapping information for a first geographical area (n=1), retrieve a predetermined healthcare condition set that represents one or more weighted qualifying healthcare conditions”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘474. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '474.



    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of US Patent No. 11,015,943 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 12, and 18 of the instant application and claims 1, 13, and 16 of the US Patent No. 11,015,943  B2 (Please see the Table below):

Claims of US Pat. No. 11,015,943 B2 (hereinafter ‘943)
Claims of pending Application 17/321,880
Reasoning
1. A system to route an autonomous driving vehicle, comprising: an on-board computer comprising: one or more sensor devices; a memory; and one or more processors programmed to navigate a vehicle along a current route, wherein at least one of the one or more processors is programmed to: receive data from at least one of the one or more sensor devices; receive mapping data from the memory; wherein, in response to detection of an event based at least in part from data received from at least one of the one or more sensor devices, the at least one of the one or more processors is further programmed to: determine a current geographical location of the vehicle; determine a first distance x from the current geographical location of the vehicle; request mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; identify a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set; generate a new route to at least one of the one or more geographical artifacts identified in the first set of geographical artifacts; and determine a time that it will take for the vehicle to reach the at least one of the one or more geographical artifacts identified in the first set of one or more geographical artifacts from the current vehicle location utilizing the new route.
13. A processor implemented method for routing an autonomous driving vehicle comprising: providing an on-board computer comprising: one or more sensor devices, a memory, and one or more processor devices programmed to navigate a vehicle along a current route; receiving data from at least one of the one or more sensor devices; detecting an event utilizing data received from the one or more sensor devices and, in response to detecting the event: determining a current vehicle location that represents a current geographical location of a vehicle; determining a first distance x from the current geographical location of the vehicle; requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; identifying a first set of one or more geographical artifacts within the first geographical area and a geographical location of the one or more geographical artifacts in the first set of geographical artifacts; generating routing information that includes a new route to at least one of the one or more geographical artifacts identified in the first set of geographical artifacts, the new route including the current vehicle location and the geographical location of the at least one geographical artifact; determining a time that it will take for the vehicle to reach the at least one geographical artifact from the current vehicle location utilizing the new route; and autonomously navigating the vehicle along the new route using the routing information generated by the at least one processor of the one or more processors.
16. A computer program product for routing an autonomous driving vehicle, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by at least one of one or more processors to perform a method comprising: receiving data from at least one of one or more sensor devices; detecting an event utilizing data received from the one or more sensor devices and, in response to detecting an event; determining a current vehicle location that represents a current geographical location of a vehicle; determining a first distance x from the current geographical location of the vehicle; requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; identifying a first set of one or more geographical artifacts within the first geographical area and a geographical location of the one or more geographical artifacts in the first set of geographical artifacts; generating routing information that includes a first set of routes, wherein the first set of routes includes at least one route to the one or more geographical artifacts included in the first set of geographical artifacts, and wherein each route in the first set of routes includes the current vehicle location and the geographical location of the one or more geographical artifacts; and determining if the geographical location for the one or more geographical artifacts included in the first set of geographical artifacts resides at a distance from the current vehicle location that is greater than a predetermined maximum safety distance.
1. A system, comprising: one or more sensor devices configured to generate sensor data; a memory; and one or more processors, wherein at least one of the one or more processors is programmed to: determine a first route to a first predetermined destination; autonomously navigate a vehicle along the first route towards the first predetermined destination; receive the sensor data from at least one of the one or more sensor devices; wherein, in response to detection of an event based at least in part from the sensor data received from at least one of the one or more sensor devices, the at least one of the one or more processors are further programmed to: determine a current geographical location of the vehicle; determine a first distance x from the current geographical location of the vehicle; request mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identify a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.
12. A processor implemented method comprising: providing one or more sensor devices, a memory, and one or more processors; determining a first route to a first predetermined destination; autonomously navigating a vehicle along the first route towards the first predetermined destination; receiving the sensor data from at least one of the one or more sensor devices; wherein, in response to detection of an event based at least in part from the sensor data received from at least one of the one or more sensor devices: determining a current geographical location of the vehicle; determining a first distance x from the current geographical location of the vehicle; requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identifying a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.
18. A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by at least one of one or more processors to perform a method comprising: receiving data from at least one of one or more sensor devices; determining a first route to a first predetermined destination; autonomously navigating a vehicle along the first route towards the first predetermined destination; receiving the sensor data from at least one of the one or more sensor devices; detecting an event based at least in part from the sensor data received from at least one of the one or more sensor devices; determining a current geographical location of the vehicle; determining a first distance x from the current geographical location of the vehicle; requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location; and identifying a first set of one or more geographical artifacts within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set.

19. A computer program product of claim 18, wherein the event includes a health condition, and wherein the first set of one or more geographical artifacts includes one or more healthcare facilities, the method further comprising: selecting a first healthcare facility from the first set of one or more geographical artifacts based at least in part upon a comparison of predetermined conditions associated with the event to a list of healthcare facility characteristics; automatically determining a second distance y from the current geographical location of the vehicle that is greater than the first distance x; and requesting mapping information that includes a second geographical area that measures the second distance y from the current vehicle location; and identifying a second set of one or more geographical artifacts within the second geographical area that includes a geographical location of one or more healthcare facilities.

20. A computer program product of claim 18, wherein the sensor data is indicative of at least one of a vehicle occupant's one or more vital signs, wherein at least one of the one or more sensor devices includes an interface configured to transmit the sensor data to the at least one of the one or more processors, the method further comprising: calibrating the one or more sensor devices with respect to the at least one of the vehicle occupant's to obtain a normal range for the one or more vital signs; and initiating a monitoring mode wherein the sensor data is received by the at least one of the one or more processors from the one or more sensor devices; and processing the received sensor data to determine in real time if one or more events is detected.
Claims of ‘943 only differ from the instant application, in that the claims of ‘943  specify “an on-board computer, generate a new route to at least one of the one or more geographical artifacts identified in the first set of geographical artifacts, determine a time that it will take for the vehicle to reach the at least one of the one or more geographical artifacts”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘943. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '943.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akula (US Pub. No.: 2016/0303969 A1: hereinafter “Akula”).

          Consider claim 1:
                    Akula teaches a system (See Akula, e.g., “…The processor 105 of devices 102 and 104 and server 114 may be configured to determine without human intervention a route between an occupant location and a facility location or, in the event the vehicle 101 is inoperable due to a vehicle issue, a route may be determined between an emergency vehicle location and an occupant location. The occupant location of occupant 121 or vehicle 101a and the emergency vehicle location of vehicle 101c may be determined...” of ¶ [0032]-¶ [0033], and Fig. 1 elements 101a-c, 110-119, 121a-d), comprising: one or more sensor devices configured to generate sensor data (Fig. 1 elements 101a-c, 101-119, 121a-d); a memory; and one or more processors (Fig. 1 elements 101a-c, 105), wherein at least one of the one or more processors is programmed to: determine a first route to a first predetermined destination (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], and Fig. 1 elements 101a-c, 110-119, 121a-d); autonomously navigate a vehicle along the first route towards the first predetermined destination (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Fig. 3 steps 302-312); receive the sensor data from at least one of the one or more sensor devices (See Akula, e.g., “…the one or more sensor outputs may be associated with a possible issue, e.g., a medical issue associated with occupant 121 from a body sensor output from a body sensor, a vehicle issue associated with the vehicle 101 from a vehicle sensor output from a vehicle sensor, or a combination issue including both medical and vehicle issues from body and vehicle sensors…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); wherein, in response to detection of an event (e.g., a medical issue associated with occupant) based at least in part from the sensor data received from at least one of the one or more sensor devices (See Akula, e.g., “…a medical issue associated with occupant 121 from a body sensor output from a body sensor…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422), the at least one of the one or more processors are further programmed to: determine a current geographical location of the vehicle (See Akula, e.g., “…The vehicle data may include a position, a speed, and a location of a vehicle 101, which may be determined using a global positioning system (GPS)…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); determine a first distance x from the current geographical location of the vehicle (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); request mapping information that includes a first geographical area that measures the first distance x from the current vehicle location (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and identify a first set of one or more geographical artifacts (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory. The route may be determined, using the processor 105, with one or more maps as part of memory 107, database 115, or an internet map directory …” of ¶ [0032]) within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114, determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).    

          Consider claim 2:
                    Akula teaches everything claimed as implemented in the rejection of claim 1. In addition, Akula teaches wherein the event includes a health condition (e.g., a medical issue associated with occupant), and wherein the first set of one or more geographical artifacts includes one or more healthcare facilities  (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory…” of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

          Consider claim 3:
                    Akula teaches everything claimed as implemented in the rejection of claim 1. In addition, Akula teaches wherein the at least one of the one or more processors is programmed to determine a first set of routes from the current geographical location of the vehicle (See Akula, e.g., “…The vehicle data may include a position, a speed, and a location of a vehicle 101, which may be determined using a global positioning system (GPS)…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422) to the geographical location of at least one of the one or more geographical artifacts (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114, determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422). 

          Consider claim 4:
                    Akula teaches everything claimed as implemented in the rejection of claim 3. In addition, Akula teaches wherein each of the first set of routes includes one or more navigable pathways (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422), and wherein the at least one of the one or more processors is programmed to determine the shortest temporal route (e.g., Suffice it to say that it is logical that to aid the sick person, the system would ascertain that the fastest route is determined based on the facility list of ¶ [0032]) from the current geographical location of the vehicle to the geographical location of at least one of the one or more geographical artifacts (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114, determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

          Consider claim 5:
                    Akula teaches everything claimed as implemented in the rejection of claim 2. In addition, Akula teaches wherein the at least one of the one or more processors is programmed to select a first healthcare facility from the first set of one or more geographical artifacts based at least in part upon a comparison of predetermined conditions associated with the event to a list of healthcare facility characteristics (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory…” of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

          Consider claim 6:
                    Akula teaches everything claimed as implemented in the rejection of claim 3. In addition, Akula teaches wherein the at least one of the one or more processors is programmed to automatically determine (e.g., to aid the sick person, the system would ascertain that the fastest route is determined based on the facility list, therefore, it is evident that the system has the list of facilities based on their locations of ¶ [0032]) if the geographical location for the at least one of the one or more geographical artifacts resides at a distance from the current vehicle location that is greater than a predetermined maximum safety distance (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory…” of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

         Consider claim 7:
                    Akula teaches everything claimed as implemented in the rejection of claim 5. In addition, Akula teaches in response to failing to select a first healthcare facility (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory…” of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), the at least one of the one or more processors is programmed to: automatically determine a second distance y from the current geographical location of the vehicle that is greater than the first distance x (e.g., to aid the sick person, the system would ascertain that the fastest route is determined based on the facility list, therefore, it is evident that the system has the list of facilities based on their locations of ¶ [0032]); and request mapping information that includes a second geographical area that measures the second distance y from the current vehicle location (See Akula, e.g., “…provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and identify a second set of one or more geographical artifacts within the second geographical area that includes a geographical location of one or more healthcare facilities (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

          Consider claim 8:
                    Akula teaches everything claimed as implemented in the rejection of claim 1. In addition, Akula teaches wherein the at least one of the one or more processors is programmed to continuously receive sensor data at a predetermined temporal interval (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

          Consider claim 9:
                    Akula teaches everything claimed as implemented in the rejection of claim 1. In addition, Akula teaches wherein the at least one of the one or more processors is programmed to: set the geographical location of one of the one or more geographical artifacts identified in the first set of one or more geographical artifacts as the second destination (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and autonomously navigate the vehicle to the second destination ((See Akula, e.g., “…provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

         Consider claim 10:
                    Akula teaches everything claimed as implemented in the rejection of claim 1. In addition, Akula teaches wherein at least one of the one or more sensor devices includes a wearable sensor device (See Akula, e.g., “…The sensor 112 may include any wired or wireless sensor, for example, any health monitor or any wearable, contact, or non-contact sensor. The sensor 112 may be unattached, releasably attached, or permanently attached with respect to the occupant 121 or vehicle…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), and wherein the sensor data is indicative of at least one of a vehicle occupant's health or physiological state (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

          Consider claim 11:
                    Akula teaches everything claimed as implemented in the rejection of claim 1. In addition, Akula teaches wherein the sensor data is indicative of at least one of a vehicle occupant's one or more vital signs (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), wherein at least one of the one or more sensor devices includes an interface configured to transmit the sensor data to the at least one of the one or more processors (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), and wherein the at least one of the one or more processors is programmed to: calibrate the one or more sensor devices with respect to the at least one of the vehicle occupant's to obtain a normal range for the one or more vital signs (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422); initiate a monitoring mode wherein the sensor data is received by the at least one of the one or more processors from the one or more sensor devices (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422); and process the received sensor data to determine in real time if one or more events is detected (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

          Consider claim 12:
                    Akula teaches a processor implemented method (See Akula, e.g., “…The processor 105 of devices 102 and 104 and server 114 may be configured to determine without human intervention a route between an occupant location and a facility location or, in the event the vehicle 101 is inoperable due to a vehicle issue, a route may be determined between an emergency vehicle location and an occupant location. The occupant location of occupant 121 or vehicle 101a and the emergency vehicle location of vehicle 101c may be determined...” of ¶ [0032]-¶ [0033], and Fig. 1 elements 101a-c, 110-119, 121a-d), comprising: providing one or more sensor devices (Fig. 1 elements 101a-c, 101-119, 121a-d), a memory (Fig. 1 elements 101a-c, 107), and one or more processors (Fig. 1 elements 101a-c, 105); determining a first route to a first predetermined destination (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], and Fig. 1 elements 101a-c, 110-119, 121a-d); autonomously navigating a vehicle along the first route towards the first predetermined destination (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Fig. 3 steps 302-312); receiving the sensor data from at least one of the one or more sensor devices (See Akula, e.g., “…the one or more sensor outputs may be associated with a possible issue, e.g., a medical issue associated with occupant 121 from a body sensor output from a body sensor, a vehicle issue associated with the vehicle 101 from a vehicle sensor output from a vehicle sensor, or a combination issue including both medical and vehicle issues from body and vehicle sensors…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); wherein, in response to detection of an event (e.g., a medical issue associated with occupant) based at least in part from the sensor data received from at least one of the one or more sensor devices (See Akula, e.g., “…a medical issue associated with occupant 121 from a body sensor output from a body sensor…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422): determining a current geographical location of the vehicle (See Akula, e.g., “…The vehicle data may include a position, a speed, and a location of a vehicle 101, which may be determined using a global positioning system (GPS)…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); determining a first distance x from the current geographical location of the vehicle (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and identifying a first set of one or more geographical artifacts (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory. The route may be determined, using the processor 105, with one or more maps as part of memory 107, database 115, or an internet map directory …” of ¶ [0032]) within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114, determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

          Consider claim 13:
                    Akula teaches everything claimed as implemented in the rejection of claim 12. In addition, Akula teaches further comprising: determining a first set of routes from the current geographical location of the vehicle to the geographical location of at least one of the one or more geographical artifacts (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114, determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422), wherein each of the first set of routes includes one or more navigable pathways (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and determining the shortest temporal route (e.g., Suffice it to say that it is logical that to aid the sick person, the system would ascertain that the fastest route is determined based on the facility list of ¶ [0032]) from the current geographical location of the vehicle to the geographical location of at least one of the one or more geographical artifacts (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

          Consider claim 14:
                    Akula teaches everything claimed as implemented in the rejection of claim 12. In addition, Akula teaches further comprising: automatically determining if the geographical location for the at least one of the one or more geographical artifacts resides at a distance (e.g., to aid the sick person, the system would ascertain that the fastest route is determined based on the facility list, therefore, it is evident that the system has the list of facilities based on their locations of ¶ [0032]) from the current vehicle location that is greater than a predetermined maximum safety distance (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory…” of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

          Consider claim 15:
                    Akula teaches everything claimed as implemented in the rejection of claim 12. In addition, Akula teaches wherein the event includes a health condition (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), and wherein the first set of one or more geographical artifacts includes one or more healthcare facilities (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory. The route may be determined, using the processor 105, with one or more maps as part of memory 107, database 115, or an internet map directory …” of ¶ [0032]), the method further comprising: selecting a first healthcare facility from the first set of one or more geographical artifacts based at least in part upon a comparison of predetermined conditions associated with the event to a list of healthcare facility characteristics (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); automatically determining a second distance y from the current geographical location of the vehicle that is greater than the first distance x (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Fig. 3 steps 302-312); and requesting mapping information that includes a second geographical area that measures the second distance y from the current vehicle location (See Akula, e.g., “…provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and identifying a second set of one or more geographical artifacts within the second geographical area that includes a geographical location of one or more healthcare facilities (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

          Consider claim 16:
                    Akula teaches everything claimed as implemented in the rejection of claim 12. In addition, Akula teaches further comprising: setting the geographical location of one of the one or more geographical artifacts identified in the first set of one or more geographical artifacts as the second destination (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and autonomously navigating the vehicle to the second destination (See Akula, e.g., “…provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

          Consider claim 17:
                    Akula teaches everything claimed as implemented in the rejection of claim 12. In addition, Akula teaches wherein the sensor data is indicative of at least one of a vehicle occupant's one or more vital signs (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), wherein at least one of the one or more sensor devices includes an interface configured to transmit the sensor data to the at least one of the one or more processors (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), the method further comprising: calibrating the one or more sensor devices with respect to the at least one of the vehicle occupant's to obtain a normal range for the one or more vital signs (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422); and initiating a monitoring mode wherein the sensor data is received by the at least one of the one or more processors from the one or more sensor devices (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422); and processing the received sensor data to determine in real time if one or more events is detected (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

          Consider claim 18:
                    Akula teaches a computer program product (Fig. 1 elements 101a-c, 101-119, 121a-d), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith (Fig. 1 elements 101a-c, 101-119, 121a-d), the program code readable and executable by at least one of one or more processors to perform a method (See Akula, e.g., “…The processor 105 of devices 102 and 104 and server 114 may be configured to determine without human intervention a route between an occupant location and a facility location or, in the event the vehicle 101 is inoperable due to a vehicle issue, a route may be determined between an emergency vehicle location and an occupant location. The occupant location of occupant 121 or vehicle 101a and the emergency vehicle location of vehicle 101c may be determined...” of ¶ [0032]-¶ [0033], and Fig. 1 elements 101a-c, 110-119, 121a-d) comprising: receiving data from at least one of one or more sensor devices (See Akula, e.g., “…the one or more sensor outputs may be associated with a possible issue, e.g., a medical issue associated with occupant 121 from a body sensor output from a body sensor, a vehicle issue associated with the vehicle 101 from a vehicle sensor output from a vehicle sensor, or a combination issue including both medical and vehicle issues from body and vehicle sensors…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); determining a first route to a first predetermined destination (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], and Fig. 1 elements 101a-c, 110-119, 121a-d); autonomously navigating a vehicle along the first route towards the first predetermined destination (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Fig. 3 steps 302-312); receiving the sensor data from at least one of the one or more sensor devices (See Akula, e.g., “…the one or more sensor outputs may be associated with a possible issue, e.g., a medical issue associated with occupant 121 from a body sensor output from a body sensor, a vehicle issue associated with the vehicle 101 from a vehicle sensor output from a vehicle sensor, or a combination issue including both medical and vehicle issues from body and vehicle sensors…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); detecting an event based at least in part from the sensor data received from at least one of the one or more sensor devices (See Akula, e.g., “…a medical issue associated with occupant 121 from a body sensor output from a body sensor…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); determining a current geographical location of the vehicle (See Akula, e.g., “…The vehicle data may include a position, a speed, and a location of a vehicle 101, which may be determined using a global positioning system (GPS)…”, of ¶ [0032]-¶ [0034], ¶ [0061]-¶ [0062], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); determining a first distance x from the current geographical location of the vehicle (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); requesting mapping information that includes a first geographical area that measures the first distance x from the current vehicle location (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and identifying a first set of one or more geographical artifacts (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory. The route may be determined, using the processor 105, with one or more maps as part of memory 107, database 115, or an internet map directory …” of ¶ [0032]) within the first geographical area that includes a geographical location of the one or more geographical artifacts in the first set (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114, determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

          Consider claim 19:
                    Akula teaches everything claimed as implemented in the rejection of claim 18. In addition, Akula teaches wherein the event includes a health condition (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), and wherein the first set of one or more geographical artifacts includes one or more healthcare facilities (See Akula, e.g., “…The facility location may be determined by accessing a facility list as part of memory 107 or database 115 or an internet facility directory. The route may be determined, using the processor 105, with one or more maps as part of memory 107, database 115, or an internet map directory …” of ¶ [0032]), the method further comprising: selecting a first healthcare facility from the first set of one or more geographical artifacts based at least in part upon a comparison of predetermined conditions associated with the event to a list of healthcare facility characteristics (See Akula, e.g., “…determine the occupant location using the GPS, access the facility list, select a facility 110 based on the occupant location and facility list using the processor 105 of any of devices 102 and 104 or server 114…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); automatically determining a second distance y from the current geographical location of the vehicle that is greater than the first distance x (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106…”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Fig. 3 steps 302-312); and requesting mapping information that includes a second geographical area that measures the second distance y from the current vehicle location (See Akula, e.g., “…provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422); and identifying a second set of one or more geographical artifacts within the second geographical area that includes a geographical location of one or more healthcare facilities (See Akula, e.g., “…determine the route to the facility using the processor 105 of any of devices 102 and 104 or server 114, provide the determined route to the device 106 using the transceiver 109, and direct or operate the vehicle 101 to the facility 110 using the device 106.”, of ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, 121a-d, Figs. 2-4 steps 202-422).

          Consider claim 20:
                    Akula teaches everything claimed as implemented in the rejection of claim 18. In addition, Akula teaches wherein the sensor data is indicative of at least one of a vehicle occupant's one or more vital signs (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), wherein at least one of the one or more sensor devices includes an interface configured to transmit the sensor data to the at least one of the one or more processors (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422), the method further comprising: calibrating the one or more sensor devices with respect to the at least one of the vehicle occupant's to obtain a normal range for the one or more vital signs (See Akula, e.g., “…a heart rate monitor, cardiac sensor, blood glucose meter…body temperature, blood alcohol content, presence of blood, or a combination thereof…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422); and initiating a monitoring mode wherein the sensor data is received by the at least one of the one or more processors from the one or more sensor devices (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422); and processing the received sensor data to determine in real time if one or more events is detected (See Akula, e.g., “…The sensor 112, using transceiver 109, may be configured to communicate one or more sensor outputs (e.g., real-time, near real-time, periodically, or upon occurrence of the medical issue) to the devices 102 and 104, which may communicate occupant information along with the sensor output to other devices 102 and 104, devices 106, and server 114…” of ¶ [0016], ¶ [0032]-¶ [0034], ¶ [0072]-¶ [0077], and Fig. 1 elements 101a-c, 110-119, Figs. 2-4 steps 202-422).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Regmi et al. (US Pub. No.: 2018/0120837 A1) teaches “Methods and systems for detecting a medical emergency related to the driver of a vehicle are described. Various data, such as in-situ biophysical data of the driver, a medical history of the driver, and in-situ motion data of the vehicle, are employed to determine a possible medical emergency. In an event that a medical emergency is detected, the system determines the severity of the emergency and takes appropriate control of the vehicle. If the medical emergency is not life-threatening, the system may drive the vehicle to a safe area, park the vehicle, and then request help from emergency service providers (e.g., ambulance and police). If the medical emergency is severe (e.g., life-threatening), the system may transition the vehicle to an EMS (Emergency Medical Service)-privileged vehicle and autonomously drive the vehicle to an emergency service provider.”

          Fields et al.  (US Pat. No.: 10,007,263 B1) teaches “Methods and systems for monitoring use, determining risk, and pricing insurance policies for a vehicle having one or more autonomous or semi-autonomous operation features are provided. According to certain aspects, with the customer's permission, it may be detected by sensors that an occupant of the autonomous or semi-autonomous vehicle is experiencing a medical emergency. A nearby medical facility may be determined based upon the vehicle location and the detected medical emergency. A route from the current vehicle location to the medical facility may be determined, and the autonomous or semi-autonomous vehicle may be automatically directed or routed to the medical facility. A message may also be generated and transmitted to the medical facility to alert them that a person in need of timely medical assistance is on the way. Life and auto insurance discounts may be generated for risk averse customers based upon their vehicles having the emergency response functionality.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667